DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 15-23, and 29-36 in the reply filed on 09/26/2022 is acknowledged. The traversal is on the ground(s) that amended method claim 24 now depends on claim 15, and therefore, the restriction should be withdrawn. The examiner agrees to withdraw the restriction mailed on 07/26/2022. However, since amended method claim 24 depends from a product claim 1, method claims 24-28 are interpreted as “product-by-process” limitations. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “removing the spacer from the gap” as claimed in claim 28, and the “E-shaped” core as recited in claim 36 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the boxes S1-S5 in Fig. 3 are empty. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, it’s not clear what’s intended by “removing the spacer from the gap” when the finished product as shown in Fig. 2 clearly has spacers 71-74.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-26, 29-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ganev et al. (U.S. PG. Pub. No. 2009/0201648 A1) in view of Weber et al. (U.S. PG. Pub. No. 2014/0132381 A1).
With Respect to claim 15, Ganev et al., hereinafter referred to as “Ganev,” teaches an arrangement 10 (FIGs. 1-2) comprising:
a magnetic element 18; and
a first winding 12 and a second winding (not expressly shown, the arrangement would have a second winding when it is a transformer, para. [0034]), the first winding wound in a plurality of turns around a portion (middle leg) of the magnetic element,
wherein the magnetic element, the first winding, and the second winding define an assembly of the arrangement, and wherein a portion of the assembly is arranged so as to be embedded in a thermally conductive material 22 (paras. [0034]-[0035]).

    PNG
    media_image1.png
    305
    419
    media_image1.png
    Greyscale

Ganev does not expressly teach a first winding and a second winding, wherein each of the first winding and the second winding is wound in a plurality of turns around a portion of the magnetic element such that the first winding is arranged in relation to the second winding such that the plurality of turns of the second winding are arranged around the plurality of turns of the first winding,
wherein at least a portion of the plurality of turns of the second winding is arranged in a spaced relation to at least a portion of the plurality of turns of the first winding, thereby defining a gap between said portion of the second winding and said portion of the first winding,
wherein a portion of the assembly is arranged so as to be embedded in a thermally conductive material such that a portion of each of the magnetic element, the first winding and the second winding, are embedded in the thermally conductive material while allowing for a flow of air to pass through the gap.
Weber et al., hereinafter referred to as “Weber,” teaches an arrangement (Figs. 1-5) comprising:
a first winding 34 (e.g. Fig. 2) and a second winding 32, wherein each of the first winding and the second winding is wound in a plurality of turns around a portion of the magnetic element 52 (e.g. Figs. 3 and or 4) such that the first winding is arranged in relation to the second winding such that the plurality of turns of the second winding are arranged around the plurality of turns of the first winding,
wherein at least a portion of the plurality of turns of the second winding is arranged in a spaced (cooling air gap 36 and 38 formed by spacer elements 40 and 42 between windings 34 and 36) relation to at least a portion of the plurality of turns of the first winding, thereby defining a gap 38 between said portion of the second winding and said portion of the first winding, allowing for a flow of air to pass through the gap (para. [0038]). The combination of the gap between the two windings of Weber to the arrangement of Ganev would result in “a portion of each of the magnetic element, the first winding and the second winding, are embedded in the thermally conductive material while allowing for a flow of air to pass through the gap” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap between the windings as taught by Weber to the arrangement of Ganev to provide a transformer with a proper weight support with improved cooling characteristics (para. [0008]).

    PNG
    media_image2.png
    370
    442
    media_image2.png
    Greyscale


With Respect to claim 16, Ganev in view of Weber teaches the arrangement of claim 15, wherein the portions of the plurality of turns of the first winding and the second winding that define the gap are not embedded in the thermally conductive material (Ganev, paras. [0034]-[0035], Weber, (para. [0038]). The combination would result in the claimed limitations. 
With Respect to claim 17, Ganev in view of Weber teaches the arrangement of claim 15, wherein the gap extends between two ends of the assembly such that the ends of the gap open into the surroundings of the arrangement, and such that air may flow from one of the ends to the other end (Ganev, paras. [0034]-[0035], Weber, (para. [0038]). Since the arrangement in both Ganev and Weber are disposed horizontally, the combination would result in the claimed limitations. 
With Respect to claims 18, and 30, Ganev in view of Weber teaches the arrangement of claims 15, and 29, respectively, wherein the gap extends parallel to a longitudinal axis of the magnetic element Ganev, paras. [0034]-[0035], Weber, (para. [0038]). Since the arrangement in both Ganev and Weber are disposed horizontally, the combination would result in the claimed limitations. 
With Respect to claim 19, Ganev in view of Weber teaches the arrangement of claim 15, wherein the magnetic element comprises a magnetic core, wherein the magnetic core comprises a leg (middle leg), and wherein the first winding and the second winding are wound around the leg (Ganev, paras. [0034]-[0035]).
With Respect to claim 20, Ganev in view of Weber teaches the arrangement of claim 15, wherein the magnetic element comprises a magnetic core (core 86, Weber), wherein the magnetic core has a plurality of legs (leg and right legs in Weber, see Fig. 4), and wherein the first winding and the second winding are wound around each of the plurality of legs (Weber, para. [0040]).
With Respect to claim 21, Ganev in view of Weber teaches the arrangement of claim 15, wherein less than half of the assembly is embedded in the thermally conductive material (Ganev, para. [0035]).
With Respect to claim 22, Ganev in view of Weber teaches the arrangement of claim 15, wherein the arrangement is partially disposed in a vessel 14 (Ganev) having an internal cavity 24 adapted to receive the arrangement, wherein the portion of the assembly embedded in the thermally conductive material is inserted into the internal cavity, wherein a space between an inner surface of the internal cavity and the assembly is at least in part filled with the thermally conductive material (Ganev, paras. [0034]-[0035]).
With Respect to claims 23, and 34, Ganev in view of Weber teaches the arrangement of claims 15, and 29, respectively, wherein the arrangement is a portion of a transformer (Ganev, para. [0034], Weber, para. [0040]).
With Respect to claim 24, Ganev in view of Weber teaches a method for manufacturing the arrangement of claim 15, the method comprising:
winding each of the first winding and the second winding in a plurality of turns around  the portion of the magnetic element such that the plurality of turns of the second winding are arranged around and spaced apart from the plurality of turns of the first winding to define the gap; and
embedding the portion of the assembly in the thermally conductive material while allowing for the flow of air to pass through the gap (Ganev, paras. [0034]-[0035], Weber, (para. [0038]).
With Respect to claim 25, Ganev in view of Weber teaches the method of claim 24, further comprising arranging a spacer 40 and or 42 (Weber) in the gap for maintaining the space between the second winding and the first winding (Weber, para. [0038]).
With Respect to claim 26, Ganev in view of Weber teaches the method of claim 25, wherein the spacer is arranged in the gap such that the flow of air is not blocked (Weber, para. [0038]).
With Respect to claim 29, Ganev teaches an arrangement 10 (FIGs. 1-2) comprising:
a magnetic element 18;
a first winding 16 wound in a plurality of turns around a portion of the magnetic element;
a second winding (there would be a second winding when the arrangement is a transformer, para. [0034]);
and
a thermally conductive material 22 for embedding a portion of each of the magnetic element, and the first winding (paras. [0034]-[0035]). Ganev does not expressly teach
a second winding, wound in a plurality of turns around the first winding and distally spaced from the first winding to define a gap between the first winding and the second winding;
a thermally conductive material 22 for embedding a portion of each of the magnetic element, and the first winding, and the second winding, while allowing a flow of air to pass through the gap.
Weber teaches an arrangement (Figs. 1-5) comprising:
a second winding 32 (e.g. Fig. 2), wound in a plurality of turns around the first winding 34 and distally spaced from the first winding to define a gap 36 or 38 between the first winding and the second winding, allowing a flow of air to pass through the gap para. [0038]). The combination of the gap between the two windings of Weber to the arrangement of Ganev would result in “a thermally conductive material for embedding a portion of each of the magnetic element, and the first winding, and the second winding, while allowing a flow of air to pass through the gap” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap between the windings as taught by Weber to the arrangement of Ganev to provide a transformer with a proper weight support with improved cooling characteristics (para. [0008]).
With Respect to claim 31, Ganev in view of Weber teaches the arrangement of claim 29, wherein the magnetic element comprises a magnetic core (Ganev, para. [0034]).
With Respect to claim 33, Ganev in view of Weber teaches the arrangement of claim 29, wherein the portion of the magnetic element, the first winding, and the second winding that are embedded in the thermally conductive material is partially disposed in a vessel (Ganev, paras. [0034]-[0035]).
With Respect to claim 35, Ganev in view of Weber teaches the arrangement of claim 31, wherein the magnetic core is U-shaped  (see FIG. 5, Weber, para. [0040] and or [0041]).
With Respect to claim 36, Ganev in view of Weber teaches the arrangement of claim 31, wherein the magnetic core is E-shaped (Ganev, para. [0034]).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ganev in view of Weber, as applied to claim 25 above, and further in view of Roy et al. (U.S. PG. Pub. No. 2013/0321113 A1).
With Respect to claim 27, Ganev in view of Weber teaches the method of claim 25. Ganev in view of Weber does not expressly teach the spacer is removeable.
Roy et al., hereinafter referred to as “Roy,” teaches a method of manufacturing an arrangement (e.g. Fig. 2), wherein the spacer is removeable (para. [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the removable spacer as taught by Roy to the method of Ganev in view of Weber to provide the required final shape of the gap (para. [0050]).
With Respect to claim 28, Ganev in view of Weber teaches the method of claim 25, further comprising:
fixing the first winding and the second winding (Ganev, paras. [0034]-[0035], Weber, (para. [0038]). Ganev in view of Weber does not expressly teach removing the spacer from the gap.
Roy e teaches a method of manufacturing an arrangement (e.g. Fig. 2) comprising:
removing the spacer 43 from the gap (para. [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the removable spacer as taught by Roy to the method of Ganev in view of Weber to provide the required final shape of the gap (para. [0050]).

    PNG
    media_image3.png
    492
    444
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837